Case 5:19-cv-00906-.]FL Document 1 Filed 03/04/19 Page 1 of 13

IN THE UNI'I`ED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT {)F PENNSYLVANIA

 

LEONARD KRAMLICH
l 101 Ritter Road :
Reading, PA 196(]6 : Civil Action No.:

individually and on behalf of all others
similarly situated,

Plaintiff,
v.
Jui'y Trial Demanded
CHAR_LES R. BLOSENSKI DISPOSAL
COMPANY, LLC
265 Lippitt Road
Honey Brook, PA 19344

Defendant.

COLLECTIVE AND CLASS ACTION COMPLAINT
Plaintiff Leonard Kramlich (“Plaintiff”), individually and on behalf of all other similarly
situated employees of Charles R. Blosenski Disposal Company, LLC (“Defendant”), by and
through his undersigned counsel, brings this Collective and Class Action Complaint
(“Complaint”) against Defendant and alleges, upon personal belief as to himself and his own

aets, and as for all other matters upon information and belief, as follows:

NA'I`URE OF THE ACTION

l. Plaintiff brings this Complaint on behalf of himself and others similarly situated
contending that Defendant has improperly failed to pay overtime compensation to its Drivers
pursuant to the requirements of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq_

and the Pennsylvania Minimum Wage Act (“PMWA”), 43 P.S. § 333.100 et seq.

Case 5:19-cv-00906-.]FL Document 1 Filed 03/04/19 Page 2 of 13

2. Plaintiff is a former employee of Defendant where he Worked as a Driver. During
the course of his employment, Plaintiff Was not properly compensated for his Work and/or Was
not paid overtime compensation as required by the FLSAJPMWA.

3. As a result of Defenclant’s improper and Willful misclassitication and failure to
pay its Drivers in accordance With the requirements of the FLSA/PMWA, Plaintiff and others
similarly situated have suffered damages.

4. Plaintiff brings this action for monetary damages, declaratory and injunctive
relief, and other equitable an ancillary relief, to seek redress for Defendant’s Willful, unlawful

and improper conduct

.IURISDIC'I`ION AND VENUE

5. This Court has jurisdiction over this matter pursuant to 29 U.S.C. § 216(b), Which
provides, in relevant part, that suit under the FLSA “may be maintained against any employer . . .
in any F ederal or State court of competent jurisdiction.” S_ee 29 U.S.C. § 216(b).

6. This Court has supplemental jurisdiction over Plaintist state law claims because
those claims arise out of the same nucleus of operative fact as his federal law claims.

7. The venue in this district is proper pursuant to 28 U.S.C- § 1391(b), as
Defendant’s principal place of business is located in this district, and the unlawful practices of

Which Plaintiff is complaining Were committed in this district

£’.A_R_TB§
8. “Class Plaintiffs” are the individuals named above and those Who file “opt-in”
consent forms With the Court.
9. Plaintiff Leonard Kramlich is a citizen of Pennsylvania and the United States

with a current address of 1101 Ritter Road, Reading, Pennsylvania 19606.

 

Case 5:19-cv-00906-.]FL Document 1 Filed 03/04/19 Page 3 of 13

10. Upon information and belief, Defendant Charles R. Blosenski Disposal Company,
LLC is a domestic corporation organized and existing under the laws of the Commonwealth of
Pennsylvania with place of business located at 265 Lippitt Road, Honey Brook, Pennsylvania
19344.

ll. Defendant is a “private employer” and covered by the FLSA, PMWA, and ADA.

12. Plaintiff is a previous employee who was employed by Defendant during all
relevant times hereto and as such, is an employee entitled to the protections of the FLSA and the
PMWA.

13. At all times relevant hereto, Defendant acted or failed to act through its agents,
servants and/or employees thereto existing, each of whom acted at all times relevant hereto in the
course and scope of their employment with and for Defendant.

FLSA COLLECTIVE ACTION ALLEGATIONS

14. 'I`his action is brought as a collective action to recover unpaid overtime
compensation, liquidated damages, unlawfully withheld wages, statutory penalties and damages
owed to Plaintiff and all similarly situated current and former employees of Defendant.

15. Pursuant to 29 U.S.C. § 216(b) of the FLSA, Plaintiff brings this action
individually and on behalf of all other similarly situated persons presently or formerly employed
by Defendant in the position of Driver or in positions with similar job duties who were subject to
Defendant’s unlawful pay practices and policies described herein and who worked for Defendant
at any point in the three years preceding the date the instant action was initiated (the members of
the putative class are hereinafter referred to as the “Class Plaintiffs”).

16. Upon information and belief, Plaintiff estimates that there are approximately
twenty (20) or more other individuals who either were or are working for Defendant as a Driver

and Were unlawfully denied overtime compensation for hours worked in excess of forty (40) in a

3

 

Case 5:19-cv-00906-.]FL Document 1 Filed 03/04/19 Page 4 of 13

workweek. The precise number of employees can be easily ascertained by Defendant. These
employees can be identified and located using Defendant’s payroll and personnel records.
Potential Class Plaintiffs may be informed of the pendency of this Collective Action by direct
mail and/or publication

17. Pursuant to 29 U.S.C. § 216(b), this action is properly maintained as a collective
action because all the class members are similarly situated Plaintiff and other similarly situated
employees were similarly not paid an overtime premium for hours worked in excess of forty (40)
in a workweek, had the same job classification and job duties, and were subject to the same
uniform policies, business practices, payroll practices, and operating procedures Fnrther,
Defendant’s willful policies and practices, which are discussed more fully in this Collective and
Class Action Complaint, whereby Defendant failed to pay Class Plaintiffs an overtime premium
for all hours worked over 40 hours in a workweek, have affected Plaintiff and Class Plaintiffs in
the same fashion

18- Plaintiff will request the Court to authorize notice to all current and fenner
Similarly situated employees employed by Defendant, informing them of the pendency of this
action and their right to c‘opt-in” to this lawsuit pursuant to 29 U.S.C. § 2l6(b), for the purpose of
seeking unpaid compensation, overtime compensation and liquidated damages under the FLSA.

CLASS ACTI()N ALLEGATIONS

19. Plaintiff brings this action individually, and on behalf of the following state-wide
class of similarly situated individuals, pursuant to Rule 23 of the Federal Rules of Civil
Procedure:

All persons presently or formerly employed by Defendant during the last three (3) years
in the position of Driver or in positions with similar job duties who were denied overtime
compensation for work performed in excess of forty (40) hours in a workweek.

 

Case 5:19-cv-00906-.]FL Document 1 Filed 03/04/19 Page 5 of 13

20. The members of the class are so numerous that joinder of all members is
impractical. Class members may be informed of the pendency of this Class Action by direct
mail.

21. Pursuant to Federal Rule of Civil Procedure 23 (a)(2), there are questions of law
and fact common to the Class, including, but not limited to:

A. Whether Plaintiff and the Class are entitled to overtime compensation for
services rendered in excess of forty (40) hours per week under the PMWA;

B. Whether Plaintiff and the Class worked in excess of forty (4()) hours per
week;

C. Whether Plaintiff and the Class have suffered and are entitled to damages,
and if so, in what amount; and

D. Whether Defendant failed to pay Plaintiff and the Class wages and
overtime compensation in the period when said wages became due and owing in violation of the
FLSA.

22. Plaintiff’ s claims are typical of the claims of the Class members Plaintiff is a
former employee of Defendant who was employed in the position of Driver who has suffered
similar injuries as those suffered by the Class members as a result of Defendant’s failure to pay
wages and overtime compensation Defendant’s conduct of violating the FLSA has affected
Pla.intiff and the Class in the exact same way.

23. Plaintiff will fairly and adequately represent and protect the interests of the Class.
Plaintiff is similarly situated to the Class and has no conflict with the Class members

24. Plaintiff is committed to pursuing this action and has retained competent counsel

experienced in class action litigation

 

Case 5:19-cv-00906-.]FL Document 1 Filed 03/04/19 Page 6 of 13

25. Pursuant to Rules 23(b)(l), (b)(2), and/or (b)(3) of the Federal Rules of Civil
Procedure, this action is properly maintained as a class action because:

A. The prosecution of separate actions by or against individual members of
the Class would create a risk of inconsistent or varying adjudication with respect to individual
members of the Class that would establish incompatible standards of conduct for Defendant;

B. Defendant, by failing to pay overtime compensation when it became due
and owing in violation of the FLSA, has acted or refused to act on grounds generally applicable
to the Class, thereby making equitable relief appropriate with respect to the Class as a whole; and

C. The common questions of law and fact set forth above applicable to the
Class predominate over any questions affecting only individual members and a class action is
superior to other available methods for the fair and efficient adjudication of this case, especially
with respect to considerations of consistency, economy, efficiency, fairness and equity, as
compared to other available methods for the fair and efficient adjudication of the controversy

26. A class action is also superior to other available means for the fair and efficient
adjudication of this controversy because individual joinder of the parties is impractical. Class
action treatment will allow a large number of similarly situated persons to prosecute their
common claims in a single forum simultaneously, efficiently, and without the unnecessary
duplication of effort and expense if these claims were brought individually Additionally, as the
damages suffered by each Class member may be relatively small, the expenses and burden of
individual litigation would make it difficult for the Class members to bring individual claims
The presentation of separate actions by individual Class members could create a risk of

inconsistent and varying adj udications, establish incompatible standards of conduct for

 

Case 5:19-cv-00906-.]FL Document 1 Filed 03/04/19 Page 7 of 13

Defendant, and/or substantially impair or impede the ability of each member of the Class to
protect his or her interests
FACTUAL BACKGROUND

27. Paragraphs 1 through 26 are hereby incorporated by reference as though fully set
forth at length herein.

28. In or around September 2017, Defendant hired Plaintiff as a Driver.

29. When Plaintiff first began his employment with Defendant in 2017, he, along with
Class Plaintiffs, were paid on an hourly basis and paid straight time for all hours worked in
excess of forty (40) in a workweek.

30. At the outset of his employment, Plaintiff would work approximately fifty-two
(52) to fifty-five (55) hours per week.

31. By way of example, during the work week of October 6, 2017 through October
12, 2017, Plaintiff worked approximately fifty three and one half hours, but did not receive any
overtime compensation for the hours he worked above forty (40) as required by the
FLSA/PMWA.

32. Upon information and belief, Class Plaintiffs routinely worked in excess of forty
(40) hours per week for at least the last three (3) years

33. Despite working in excess of forty (40) hours per week, Plaintiff and Class
Plaintiffs were not paid overtime compensation at a rate of 1.5 times their regular rate of pay for
hours worked in excess of forty (40) in a workweek.

34. ln violation of the FLSA and PMWA, Defendant unlawfully failed to track,

record and report all the hours worked by Plaintiff and Class Plaintiffs.

 

Case 5:19-cv-00906-.]FL Document 1 Filed 03/04/19 Page 8 of 13

35. Upon information and belief, for at least the last three (3) years Defendant
classified Plaintiff and Class Plaintiff`s as “non-exempt” from the minimum wage and overtime
compensation requirements of the FLSA/PMWA.

36. Despite classification Defendant failed to pay Plaintiff and Class Plaintiffs
overtime compensation for the hours worked over 40 in a work week.

37. Plaintiff and Class Plaintiffs were non-exempt from the overtime provisions of the
FLSA/PMWA for at least the last three (3) years, in that, during that time period, Plaintiff and
Class Plaintiffs were paid at an hourly rate and paid straight time for all hours worked in excess
of forty (40) in a workweek, as opposed to a salary basis For this reason (and others), Plaintiff
and class Plaintiffs did not qualify for the exemptions for executive, administrative, and/or
learned professional employees under the FLSA/PMWA.

38. Plaintiff and Class Plaintiffs were and are, within the meaning of the FLSA and
PMWA, non-exempt employees of Defendant and are therefore entitled to overtime
compensation for the hours they worked over forty (40) in a workweek.

39. Further, Plaintiff and Class Plaintiffs were not exempt under the Motor Carrier
exemption since they picked up and dropped off non-hazardous trash solely in Pennsylvania.

40. As a result of Defendant’s aforesaid illegal actions, Plaintiff and Class Plaintiffs
have suffered damages

41. As a result of Defendant’s deliberate, willful, malicious and unlawful actions
Plaintiff has suffered damages including, but not limited to economic damages

COUNT I
FAIR LABOR STANDARDS AC'I`
FAILURE TO PAY OVERTIME COMPENSATION

 

Case 5:19-cv-00906-.]FL Document 1 Filed 03/04/19 Page 9 of 13

42. Paragraphs l through 41 are hereby incorporated by reference as though the same
were fully set forth at length herein.

43. Pursuant to Section 206(b) of the FLSA, all employees must be compensated for
every hour worked in a workweek.

44. Moreovcr, Section 207(a)(1) of the FLSA states that an employee must be paid
overtime, equal to 1.5 times his or her regular rate of pay, for all hours worked in excess of forty
(40) hours per week.

45. According to the policies and practices of Defendant, Plaintiff and Class Plaintiffs
worked in excess of forty (40) hours per week. Despite working in excess of 40 hours per week,
Plaintiff and Class Plaintiffs were denied overtime compensation for compensable work
performed in excess of 40 hours per week in violation of the FLSA. Defendant failed to pay
Plaintiff and Class Plaintiffs at a rate of at least 1.5 times their regular rate of pay for each hour
that they worked in excess of forty hours in a workweek.

46. The foregoing actions of Defendant and the policies and practices of Defendant
violate the FLSA.

47. Defendant’s actions were willful, not in good faith, and in reckless disregard of
clearly applicable FLSA provisions

48. Defendant is liable to Plaintiff and Class Plaintiffs for actual damages liquidated
damages and other equitable relief, pursuant to U.S.C. 216(b), as well as reasonable attorneys’
fees, costs and expenses

WHEREFORE, Plaintiff prays for the following relief:

A. An Order from this Court permitting this litigation to proceed as a collective

action pursuant to 29 U.S.C. § 216(b);

 

Case 5:19-cv-00906-.]FL Document 1 Filed 03/04/19 Page 10 of 13

B. An Order from this Court ordering Defendant to tile with this Court and furnish to
the undersigned counsel a list of all names and addresses of all employees who have worked for
Defendant during the preceding three (3) years in the position of Chef and/or in positions with
similar job duties, and authorizing Class Plaintiffs’ counsel to issue a notice at the earliest
possible time to these individuals, informing them that this action has been tiled, of the nature of
the action, and of their right to opt-in to this lawsuit if they worked for Defendant during the
liability period, but were not paid overtime pay as required by the FLSA;

C. Adjudicating and declaring that Defendant’s conduct as set forth herein and above
is in violation of the FLSA;

D. Adjudicating and declaring that Defendant violated the FLSA by failing to pay
overtime pay to Plaintiff and Class Plaintiffs for work performed in excess of forty (40) hours
per week;

E. Awarding Plaintiff and Class Plaintiffs back pay wages and/or overtime wages in
an amount consistent with the FLSA;

F_ Awarding Plaintiff and Class Plaintiffs liquidated damages in accordance with the
FLSA;

G. Awarding Plaintiff and Class Plaintiffs reasonable attomeys’ fees and all costs of
this action, to be paid by Defendant, in accordance with the FLSA;

H. Awarding pre- and post-judgment interest and court costs as further allowed by
law;

I. Granting Plaintiff leave to add additional Plaintiffs by motion, the filing of written

opt-in consent forms, or any other method approved by the Court; and

10

 

Case 5:19-cv-00906-.]FL Document 1 Filed 03/04/19 Page 11 of 13

J. For all additional general and equitable relief to which Class Plaintiffs may be

entitled

COUNT II

PENNSYLVANlA MINIMUM WAGE ACT OF 1968
FAILURE TO PAY OVERTIME C()MPENSATION

49. Pa;ragraphs l through 48 are hereby incorporated by reference as though the same
were fully set forth at length herein

50. The Pennsylvania Minimurn Wage Act provides that employers must pay certain
“rninimum wages,” including overtime wages, to their employees § 43 P.S. § 333.113.

51. The Pennsylvania Minimurn Wage Act further provides that “employees shall be
paid overtime not less than one and one half times the employee’s regular rate” for hours worked
in excess of forty (4()) hours in a workweek. § 43 P.S. § 333.113.

52. By its actions alleged above, Defendant has violated the provisions of the
Pennsylvania Minimurn Wage Act of 1968 by failing to properly pay overtime compensation

53. AS a result cf Defendant’s unlawful acts, Plaintiff and Class Plaintiffs have been
deprived of overtime compensation in amounts to be determined at trial, and are entitled to
recovery of such amounts, together with interest, costs and attomeys’ fees pursuant to the
Pennsylvania Minimum Wage Act of 1968.

WHEREFORE, Plaintiff prays for the following relief:

A. An Order certifying this case as a class action and designating Plaintiff as the
representative of the Class and his counsel as class counsel;

B. An award to Plaintiff and the Class for the amount of unpaid overtime
compensation to which they are entitled, including interest thereon, and penalties subject to

proof;

ll

 

Case 5:19-cv-00906-.]FL Document 1 Filed 03/04/19 Page 12 of 13

C. An award to Plaintiff and the Class of reasonable attorneys’ fees and costs

pursuant to the PMWA; and

D. An award to Plaintiff and the Class for any other damages available to them under

applicable Pennsylvania law, and all such other relief as this Court may deem just and proper.

JURY DEMAND

Plaintiff hereby demands a trial by jury as to all issues so triable.

Dated: @/"l/ 161

By:

Respectihlly submitted,

l\/fURPI-IY L OUP, LLC

//

/l</lichael\Mhy,-Esq.'

Murphy Law Group, LLC

Eight Penn Center, Suite 2000

1628 .lohn F. Kennedy Blvd.
Philadelphia, PA 19103

TEL: 267-273-1054

FAX: 215-525-0210
murphv@phillyemploymentlawver.com
Attorney for Plaintiff

12

 

Case 5:19-cv-00906-.]FL Document 1 Filed 03/04/19 Page 13 of 13

DEMAND TO PRESERVE EVII)ENCE
The Defendant is hereby demanded to preserve all physical and electronic information
pertaining in any way to Plaintiff’s and Class Plaintiffs’ employment, to his potential claims and
his claims to damages, to any defenses to same, including, but not limited to electronic data
storage, employment files, files, memos, job descriptions, text messages, e-mails, spreadsheets,
images, cache memory, payroll records, paystubs, time records, timesheets1 and any other

information and/or data which may be relevant to any claim or defense in this litigation

13

